DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the module pressing part" in lines 3-4.  This limitation renders the claim indefinite because it is unclear as to which of the ‘one or more module pressing parts’ said limitation refers to.
Claim 3 is rendered indefinite due to its dependency on indefinite claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-8, 10, 12, 14-15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP5916500B2, see English machine translation by EPO.
Regarding claim 1, JP5916500B2 discloses a mounting bracket for a cell supervision circuit (heat transfer plate 7 for battery controller [0016], Fig. 1-21), comprising:
a management system mounting part, comprising a management system mounting surface, wherein the management system mounting surface is configured to mount the cell supervision circuit (heat collecting portion 45 [0024]-[0025], Fig. 12); and
a thermally conductive part, configured to fit snugly to a container of a battery pack, wherein the thermally conductive part is connected to one end of the management system mounting part, and disposed on a side where the management system mounting surface is located (heat radiating portion 46 [0024]-[0026], Fig. 12 shows heat radiating portion 46 connected to one end of heat collecting portion 45 and sharing a continuous surface with heat collecting portion 45 on which battery controller is to be mounted; Fig. 1-3 show heat radiating portion 46 configured to fit snugly).
Regarding claim 2, JP5916500B2 discloses all of the claim limitations as set forth above.  JP5916500B2 further discloses one or more module pressing parts, wherein each module pressing part is connected to an end of the management system mounting part away from the thermally conductive part, and the module pressing part and the thermally conductive part are located on two sides of the management system mounting part respectively (screws 53 [0028], Fig. 13).

Regarding claim 5, JP5916500B2 discloses all of the claim limitations as set forth above.  JP5916500B2 further discloses a container mounting part is disposed on two sides of the thermally conductive part, the container mounting part comprises a container mounting surface, and the container mounting surface is perpendicular to the management system mounting surface (lower end plate 3 and upper end plate 4 [0016], Fig. 1-21; flexible heat transfer sheet 11 [0016], Fig. 2 shows perpendicularity).
Regarding claim 12, JP5916500B2 discloses all of the claim limitations as set forth above.  JP5916500B2 further discloses a container mounting part is disposed on two sides of the thermally conductive part, the container mounting part comprises a container mounting surface, and the container mounting surface is perpendicular to the management system mounting surface (lower end plate 3 and upper end plate 4 [0016], Fig. 1-21; flexible heat transfer sheet 11 [0016], Fig. 2 shows perpendicularity).
Regarding claim 14, JP5916500B2 discloses all of the claim limitations as set forth above.  JP5916500B2 further discloses a container mounting part is disposed on two sides of the thermally conductive part, the container mounting part comprises a container mounting surface, and the container mounting surface is perpendicular to the management system mounting surface (lower end plate 3 and upper end plate 4 [0016], Fig. 1-21; flexible heat transfer sheet 11 [0016], Fig. 2 shows perpendicularity).


a container (front case 9, rear case 10 [0016], Fig. 2);
a battery module, comprising an end plate (batteries 2 including front bus bar module 5 and rear bus bar module 6 [0016], Fig. 2); and
a mounting bracket (heat transfer plate 7 for battery controller [0016], Fig. 1-21) comprising:
a management system mounting part, comprising a management system mounting surface (heat collecting portion 45 [0024]-[0025], Fig. 12); and 
a thermally conductive part, wherein the thermally conductive part is connected to one end of the management system mounting part, and disposed on a side where the management system mounting surface is located, wherein the management system mounting part is oppositely disposed on one side of the end plate; and the thermally conductive part fits snugly to the container (heat radiating portion 46 [0024]-[0026], Fig. 12 shows heat radiating portion 46 connected to one end of heat collecting portion 45 and sharing a continuous surface with heat collecting portion 45 on which battery controller is to be mounted; Fig. 1-3 show heat radiating portion 46 configured to fit snugly); and
a cell supervision circuit, wherein the cell supervision circuit is mounted on the management system mounting surface (battery control 8 attached to heat transfer plate 7 [0016], Fig. 2).
Regarding claim 7, JP5916500B2 discloses all of the claim limitations as set forth above.  JP5916500B2 further discloses a module pressing part, wherein the module 
Regarding claim 8, JP5916500B2 discloses all of the claim limitations as set forth above.  JP5916500B2 further discloses the container comprises an upper container part and a lower container part that engage with each other; and a container mounting part is disposed on two sides of the thermally conductive part, the container mounting part comprises a container mounting surface, and the container mounting surface is perpendicular to a direction of engaging the upper container part with the lower container part (lower end plate 3 and upper end plate 4 [0016], Fig. 1-21; flexible heat transfer sheet 11 [0016], Fig. 2 shows perpendicularity).
Regarding claim 15, JP5916500B2 discloses all of the claim limitations as set forth above.  JP5916500B2 further discloses the mounting bracket further comprises a force balancing structure, wherein the force balancing structure is disposed on at least one of the management system mounting part and the module pressing part (flexible heat transfer sheet 11 [0016], Fig. 2).
Regarding claim 17, JP5916500B2 discloses all of the claim limitations as set forth above.  JP5916500B2 further discloses the container comprises an upper container part and a lower container part that engage with each other; and a container mounting part is disposed on two sides of the thermally conductive part, the container 

Regarding claim 10, JP5916500B2 discloses a vehicle ([0012]), comprising a battery pack (assembled battery [0001]) comprising:
a container (front case 9, rear case 10 [0016], Fig. 2);
a battery module, comprising an end plate (batteries 2 including front bus bar module 5 and rear bus bar module 6 [0016], Fig. 2); and
a mounting bracket (heat transfer plate 7 for battery controller [0016], Fig. 1-21) comprising:
a management system mounting part, comprising a management system mounting surface (heat collecting portion 45 [0024]-[0025], Fig. 12); and 
a thermally conductive part, wherein the thermally conductive part is connected to one end of the management system mounting part, and disposed on a side where the management system mounting surface is located, wherein the management system mounting part is oppositely disposed on one side of the end plate; and the thermally conductive part fits snugly to the container (heat radiating portion 46 [0024]-[0026], Fig. 12 shows heat radiating portion 46 connected to one end of heat collecting portion 45 and sharing a continuous surface with heat collecting portion 45 on which battery controller is to be mounted; Fig. 1-3 show heat radiating portion 46 configured to fit snugly); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4, 11, 13, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5916500B2, see English machine translation by EPO, as applied to claims 1-3, 5-8, 10, 12, 14-15, 17 above, in view of Lee et al. (US 2017/0194674 A1).
Regarding claims 4, 11, 13, 16, 20, JP5916500B2 discloses all of the claim limitations as set forth above.  JP5916500B2 further discloses the management system mounting part comprises a plurality of through-holes, some of which are mounting holes (holes 48, Fig. 12), but does not disclose others are spare holes.
	Lee discloses a secondary battery module integrated with a BMS, wherein the module may include spare holes to enable rework of the BMS circuit board ([0015], [0025], [0045]).
	JP5916500B2 and Lee are analogous art because they are concerned with the same field of endeavor, namely battery modules including an attached battery control.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify JP5916500B2 to include spare holes because Lee specifically teaches spare holes allow flexibility of the module for subsequent modifications.

Claims 9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5916500B2, see English machine translation by EPO, as applied to claims 1-3, 5-8, 10, 12, 14-15, 17 above, in view of Ohkura (US 2012/0298433 A1).

Since Ohkura recognizes the equivalency of a thermally conductive rubber and a thermally conductive adhesive used as an interposition member in a battery module (Title, Abstract, [0008]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the heat transfer sheet made of rubber-based sheet material of JP5916500B2 with the thermally conductive adhesive of Ohkura as it is merely the selection of functionally equivalent thermally conductive interposition members recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/11/2022